Title: To Thomas Jefferson from William Fleming, 23 November 1781
From: Fleming, William
To: Jefferson, Thomas


        
          Dr. Sr
           Castle Hill, 23d. Novr. 1781.
        
        As I lately passed thro’ Orange in my way to Culpeper, I heard of a British deserter at one Proctor’s, about five miles beyond Orange court house, who is an excellent stone cutter. If you have occasion for such an artist, you may probably engage him by sending to Proctors.
        I intended myself the pleasure of spending a [d]ay at Monteciello before my return home, but on my arrival at Colo. Champe’s, found he was gone to my house, by way of Fredericksburg.
        Be pleased to present my respects to Mrs. Jefferson, & believe me with great esteem yr. friend & obed servt.,
        
          Wm. Fleming
        
      